The court did not err in overruling the motion for new trial.
                       DECIDED FEBRUARY 26, 1942.
The defendant was convicted in the city court of Statesboro on two counts for possessing and transporting tax-unpaid moonshine whisky. He filed a motion for new trial based on the general grounds and subsequently amended by adding four additional grounds. His motion was overruled and he excepted.
The evidence for the State was in substance as follows: The sheriff had information that the defendant was illegally possessing and transporting whisky. The officers, two of them, obtained a search warrant; they parked on a side road near the highway over which the defendant was expected to travel. The defendant came by with his eleven-year-old son. The officers began chasing the defendant, who increased his speed continuously; the chase continued for a distance of seven or eight miles, with the officers blowing their siren in close pursuit and in sight of the defendant all the time; the distance varying twenty to fifty yards. It was at night; the defendant was driving from sixty to eight miles per hour. Finally the defendant turned his car to the right over a ditch two and one-half or three feet deep, demolishing shrubbery and small trees. As he turned from the highway to go over the ditch the lights of his car were extinguished. The officers, not willing to proceed across the ditch, proceeded down the road rapidly for several hundred yards, turned around, and drove to the place where the defendant's car had left them. This consumed a very few minutes. As they approached the point where defendant's car went across the ditch, the defendant's car was returning to the highway some short distance from the point where defendant had driven his car across the ditch. It was the defendant's car as revealed by tag number which had been all along observed. The defendant again drove in the opposite direction from which he had come, with the officers in pursuit of him blowing their siren, and he refusing to stop or let them pass until they reached Virgil Wood's house, where the officers crowded him into a car parked there and forced him to stop. The officers went to the defendant's car, arrested him, and searched his car. They found in it a hose *Page 656 
about three feet long, with the odor of whisky in it. The car was wet inside and the odor of whisky was detected. The officers took the defendant to the place where he had driven his car over the ditch, and went into the woods for a distance of fifteen or twenty steps; there the car apparently stopped. A very short distance from where the car stopped, tracks, apparently of some one running, were discovered, and at the termination of the tracks a ten-gallon jug containing about eight gallons of tax-unpaid moonshine whisky was located. The same tracks that led from where the car stopped to the whisky reversed themselves and returned to the place where the car parked. The tracks of the car indicated that it was turned around, and re-entered the highway at the exact place where the officers saw the defendant's car re-enter after they had seen it jump the ditch and drive into the woods. The keg had a leak in it, and the odor of whisky in the keg was the same as the odor in the car. There were no car tracks other than the car tracks which pulled out of the ditch, went near where the whisky was deposited, and returned to the highway; and these tracks corresponded in every way, so far as the officers could tell, to the tracks of the defendant's car which jumped the ditch and returned to the road. The tracks leading from the place where the car parked in the woods to the keg and return corresponded in size to shoe tracks of the defendant.
The defendant introduced evidence which in some details contradicted the evidence of the State. In his statement he attributed his flight from the officers to the fact that he had about $100 that he did not want to lose to highwaymen; that he voluntarily stopped at Mr. Wood's for the purpose of collecting some money which Mr. Wood owed him; that he did not possess any liquor and knew nothing about it.
We might add in this connection that the State's evidence showed that shortly after the chase began the defendant and the officers passed by Wood's house.
As to the general grounds, we think the evidence abundantly supported the verdict. The first ground of the amended motion complains that the evidence above set out in substance was wholly circumstantial, and that the court, without a *Page 657 
written request, should have charged the law of circumstantial evidence. We do not think the evidence was wholly circumstantial. This being so, failure to charge the law of circumstantial evidence in the absence of a written request was not error. Special grounds 2 and 3 complain that the court should have charged the following part of the law governing said offense: "Intended for sale in this State except for delivery to a State warehouse provided for in this section." This contention is without merit.
Ground 4 complains of the court's charge to the effect that if the jury believed that the defendant, under the law, illegally possessed the whisky as charged they would be authorized to convict him. However, the court later, almost immediately, corrected this by calling the jury's attention to the error, and further instructing them to the effect that he should have instructed them, and meant to instruct them, as to the possession and transporting of the whisky as alleged in the accusation. This ground is without merit.
The judge did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., concurs.